Citation Nr: 1625939	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scars on the neck.

4.  Entitlement to service connection for residuals of a tonsillectomy, claimed as chronic colds and sore throat.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction of the claims was subsequently transferred to the RO in Houston, Texas.

In October 2014, the Board remanded the Veteran's claims for further development.  A more detailed procedural posture is provided in the May 2014 Board remand.  These matters are now returned to the Board for further review.

The Board also remanded the issues of entitlement to service connection for residuals of frostbite of the hands, and for diffuse pulmonary fibrosis (previously characterized as residuals of pneumonia and chronic obstruction pulmonary disease with lung scarring).  Recently, an October 2015 rating decision granted the claims.  Therefore, there remains no issue or controversy for decision as to those matters, and they are no longer before the Board.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Dementia, residual of head trauma, is attributable to service.

2.  Tinnitus is attributable to service.

3.  No scar on the neck is shown.

4.  No residuals of a tonsillectomy are shown.


CONCLUSIONS OF LAW

1.  Dementia, residuals of head trauma, was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Tinnitus was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  A scar on the neck was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  Residuals of a tonsillectomy were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for dementia (claimed as residuals of a TBI) and tinnitus are granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claims for service connection for a scar on the neck, and for residuals of a tonsillectomy, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that May 2010 and July 2010 notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claims, and which types of evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

The Board recently directed in the October 2014 remand that any outstanding SSA records (if any) be obtained.  Pursuant to the Bard's remand directive, the AMC requested the Veteran's SSA records, but a negative reply was received in December 2014.  In August 2015, the AMC notified the Veteran that no records were able to be obtained.  In light of the above, the Board finds there was substantial compliance with the Board's remand directives.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when the record (1) contains competent evidence that the veteran has a current disability, (2) contains evidence indicating that the disability is related to service, and (3) does not contain sufficient medical evidence for VA to make a decision, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  .  See 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran was provided with a VA examinations relating to his claim for service connection for residuals of a tonsillectomy in January 2011, and for a scar on the neck in February 2015.  The VA examiners reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate rationales for their conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.  Furthermore, the Board notes that the February 2015 VA examination was performed pursuant to the Board's remand directive, and the examiner answered all of the questions posed by the Board.  Therefore, the Board finds there was substantial compliance with the Board's remand directive.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A.  TBI-Dementia

The Veteran served on active duty in the Army from March 1943 to November 1945, including service during World War II in Italy.  He claims he has residuals of a TBI incurred while in combat in Italy.  

The Veteran reports that he lost consciousness on two separate occasions while serving in a field artillery unit in the North Apennines and Po Valley in Italy during World War II.  See Claim, April 2010; Statements, June 2010 and September 2010.  On one occasion, he reports that he lost consciousness when he was surrounded by German heavy artillery and bombings while climbing Mount Belvedere.  See Claim, April 2010; Statement, June 2010.  On another occasion, he reported that an 88-caliber Holster gun went off within a few feet in front of him, causing him to hit the ground and "black out."  See Claim, April 2010.  He clarified in a September 2010 statement that he never experienced a loss of consciousness from being struck in the head with a round, but rather, it was due to his backpack with a 52-pound radio when getting down from enemy fire.

The Board acknowledges that the Veteran's DD Form 214 reflects he served with the 616th Field Artillery as a radio repairman, that his battles and campaigns included the North Apennines and Po Valley in Italy, and that he is the recipient of the Bronze Star medal.  See also Chief Fighting Divisions, by Kahn and McLemore, at p.20. (http://vbaw.vba.va.gov/bl/21/rating/stressor/army/armywwII/
ARMY%201941-45%20DIVISION%20HISTORIES.pdf).

The Board also acknowledges an October 1945 Letter of Commendation to the 10th Division Field Artillery in the claims file that notes the 10th Mountain Division employed special combat skills in the Apennines offensive, including on Mount Belvedere, and in the sweeping drive across the Po valley.  The Veteran also submitted a January 2010 article from The Sun newspaper regarding an interview with the Veteran of his combat experience in Italy in World War II, and he submitted copies of his memoirs of his war experiences in Italy.

The Veteran's service treatment records, however, are silent as to any head injury or loss of consciousness in service.

In light of all of the above evidence regarding the Veteran's service in a field artillery unit in Italy during World War II, the Board finds that the combat provisions of 38 U.S.C.A. § 1154 are applicable to the instant case, and the Board also finds the Veteran's accounts to be credible and consistent with the circumstances and conditions of his service.  Therefore, the incurrence of some type of head injury in combat followed by a period of loss of consciousness will be accepted.

The post-service medical evidence in the claims file includes the Veteran's VA treatment records dated since 2008.  A June 2008 record noted the Veteran was a poor historian, and a dementia lab work up was performed that revealed a severe vitamin B12 deficiency.  An August 2008 record shows a mild cognitive impairment was diagnosed, and that the Veteran reported he felt some improvement with the B12 supplementation.  

An August 2011 VA examination report reflects the examiner recorded a diagnosis of dementia, not otherwise specified, and noted that it was not entirely clear whether the Veteran's dementia was Alzheimer's, vascular dementia, or dementia of another cause.  Regarding the etiology of the Veteran's dementia, the examiner initially opined that it might be helpful for the Veteran's medical management to perform a cognitive assessment to rule out any medical problems causing his dementia.  In a September 2011 addendum, however, the examiner opined it is at least as likely as not that the Veteran's dementia was caused by a mild TBI in combat, reasoning that the Veteran reported being unconscious from his experiences in combat on more than one occasion, that with time these areas of the brain deteriorate because of an initial injury, which could at least contribute to if not be the only cause of the Veteran's dementia, that one could not confirm or deny that the dementia was caused by war injuries, she was not aware that neuropsychological testing would clarify this, and that "one would just have to choose whether to attribute brain injuries while in combat to his present impaired cognitive functioning."  Another addendum noted that MMPI testing had been performed.

A May 2013 record by Dr. B. (see Big Springs VA records) reflects that the Veteran scored 30/30 initially on the MMSE, 28/30 on SLUMS, and Dr. B. diagnosed "phase of life problem (keep in mind this does not exclude the possibility of the patient becoming significantly demented and incompetent to manage his financial affairs)."

A May 2013 record by the same psychiatrist who performed the August 2011 VA examination (Dr. A.H., see Sheridan VA records) reflects she reviewed the file with regard to whether the Veteran was competent to manage his financial affairs.  She acknowledged that the MMSE and SLUMS performed by Dr. B. in May 2013 did not indicate any significant dementia.  However, she noted that his high scores on the MMSE and SLUMS were incompatible with the Veteran's history in her office, that she saw the Veteran on two different days, and that his cognitions were quite different one day than the other.  She noted that the Veteran could not make clear how many wives he had, or when he was married to each, he could not account for how he earned his money over the past several decades of his life, nor clarify where he had been during those years, and that for some reason his overall memory of his life was vague.  Dr. A.H. ultimately recommended that a payee be assigned for the Veteran's VA compensation.

As shown above, the Board has accepted the incurrence of a head injury in combat under 38 U.S.C.A. § 1154, and the August 2011 VA examiner diagnosed dementia and opined that it is at least as likely as not related to his reported head injury in service.  Furthermore, the same VA examiner later evaluated the Veteran at the VA medical center in May 2013 and opined that his high MMSE and SLUMS scores recorded by Dr. B. in May 2013 were not compatible with his cognitive functioning in her encounters with the Veteran, citing specific examples.  Therefore, the Board finds the preponderance of the evidence is in favor of granting service connection for dementia.

The Board acknowledges a very cursory February 2015 VA examination report with mostly check-the-box answers that the Veteran experienced no blasts severe enough to knock him down and cause injury, that he had no complaints of impairment of memory, attention, concentration, or executive functioning, that he had no subjective symptoms, including none attributable to any TBI.  The examiner noted that the Veteran had not experienced any loss of consciousness.  As shown above, however, the Veteran has reported being knocked down in blasts, he has written numerous accounts of the incidents, he has reported loss of consciousness in numerous statements, and his symptoms have been documented in the August 2011 VA examination report as well as the May 2013 record by the same clinician, Dr. A.H., regarding her encounter with the Veteran.  Therefore, the Board finds the February 2015 VA examiner's opinions to lack probative value.

Therefore, in summary, the Board concludes that service connection for dementia is warranted, and will grant the claim.

B.  Tinnitus

The Veteran also claims that he has tinnitus due to his active service.  

He asserts that he has experienced ringing in his ears since an 88-caliber projectile was fired over him in a slit trench on top of Mount Belvedere in Italy.  See Statements, June 2010 and September 2010.  He asserts that in a second incident, in Castle D'Aiano, he was setting up a radio when large shells were fired at his group and they hid in fox holes.  He asserts that in a third incident, four 88-caliber rounds fired at him when he was repairing a telephone line at night that he reports shook the ground and sent dirt into his mouth, which he reports led to his award of the Bronze Star medal.  See Statement, September 2010.  He also reported in his June 2010 statement that his field artillery unit fired thousands of rounds breaking down German lines.  

The Board notes by way of background that the Veteran is already service-connected for bilateral hearing loss.  See Rating Decision, March 2011.

As explained in greater detail above, in light of the Veteran's service in Italy in a field artillery unit during World War II, the Board concedes that he experienced acoustic trauma from artillery fire.  See 38 U.S.C.A. § 1154.

The Veteran was afforded a VA audiological examination in January 2011.  The VA examiner noted that the Veteran reported loud noise exposure from incoming fire in service, and that he experienced occasional tinnitus "when his neck needs cracking and then it goes away."  The VA examiner essentially opined that the Veteran's tinnitus was not caused by his service-connected hearing loss.  The examiner did not, however, provide any opinion as to whether the Veteran's tinnitus is directly related to his noise exposure in service, or whether it is aggravated by his service-connected hearing loss.  Rather, the examiner opined it was due to another "medical condition," and later indicated in her rationale that it was related in some way to the Veteran's neck complaints.

As explained above regarding the Veteran's dementia, the combat provisions of 38 U.S.C.A. § 1154 are for application in this case, and based thereon, acoustic trauma due to incoming enemy fire in Italy during World War II is presumed.  Furthermore, the Board finds that the Veteran is competent to report having experienced occasional tinnitus since service, and as noted above, he is already service connected for bilateral hearing loss.  Therefore, the Board finds that service connection for tinnitus due to acoustic trauma is also warranted, and will grant the claim.

C.  Scar

The Veteran also claims that he has a scar on his neck that he incurred in service.  He reported in a June 2010 statement that in the field in Italy, he experienced neck pain carrying his pack board due to two carbuncles on the back of his neck, and that a former medic removed them in a barn using a pot of boiling water and a liquor glass.  He alleged in his statement that the removal left scar tissue that causes neck pain.

As an initial matter, the Veteran's service treatment records do not reflect any treatment for any neck injury or any neck scar.  Regardless, in light of the 38 U.S.C.A. § 1154 provisions, the Board finds the Veteran's account of the removal of two carbuncles on the back of his neck in the field in Italy during World War II to be credible and it will be accepted to have occurred.

Post-service, none of the Veteran's VA treatment records note that he has any scar on the back of his neck.  Although an August 2010 record notes he reported nuchal pain, it was noted as perhaps due to cervical osteoarthritis.  He also reported to the same VA clinician at that time that he had filed for VA compensation for several claimed disorders, including a neck scar, but no scar was noted or found by the VA clinician at that time.

The Veteran was afforded a VA examination in February 2015.  The VA examiner noted that examination of the Veteran's neck revealed no scar.

Here, there is a conflict in the record.  There is lay evidence of a scar and a medical opinion that there is no scar.

As shown above, there is no medical evidence of any residual scar on the Veteran's neck.  The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges that the Veteran asserts in his notice of disagreement that he does in fact have a scar on his neck, and that he has submitted a June 2010 lay statement from apparently a friend (the author's name is not noted) likewise alleging the Veteran has pain in his neck likely due to a scar.  While the Board acknowledges that a lay person is competent to report a scar, the Board finds these lay accounts to have less probative value and less credibility than a physical examination of the Veteran's neck by a clinician during the period on appeal in fact revealed no scar could be found.  While it is entirely possible that the Veteran may have had some mark on his neck at a time, unfortunately, no scar on the Veteran's neck has been shown by the most probative evidence of record during the period on appeal.

Here, we find that the examination findings, prepared by a skilled neutral professional, is far more probative and more credible than lay statements.  Therefore, the Board concludes that no scar on the Veteran's neck is shown, and that the claim for service connection for such must be denied.  WE again note that the lay evidence is competent.  However, such lay evidence pales into insignificance when compared to the observations of a skilled, neutral medical professional.

D.  Tonsillectomy

The Veteran also claimed entitlement to service connection for residuals of a tonsillectomy in service.

As an initial matter, the Veteran's service treatment records show that he underwent a tonsillectomy in July 1943 for diagnosed tonsillitis.  His November 1945 separation examination report specifically noted that there were no residuals.

Post-service, none of the Veteran's VA treatment records note any residuals of the tonsillectomy.

In that regard, the Veteran himself admits in a March 2011 statement that "I feel this [tonsillectomy] was very good for me.  This probably released me from having sore throats."

A January 2011 VA examination report reflects the VA examiner reviewed the Veteran's service treatment records, noted the Veteran's history of a tonsillectomy in service after a history of a sore throat and tonsillitis, noted that the Veteran's condition resolved after surgery, examined the Veteran's throat, and noted there were no residuals found on examination.

As shown above, there is no probative evidence of any residuals of the in-service tonsillectomy in any of the Veteran's post-service treatment records, and no residuals were found on VA examination.  Moreover, the Veteran himself has not specified any particular residual disorder or even symptomatology due to the tonsillectomy.  The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any residual disability of the tonsillectomy, the Veteran's claim for service connection for such may not be granted.  See id.

Therefore, the Board concludes that there are no residuals of a tonsillectomy shown, and that the claim for service connection for such must be denied.


ORDER

Entitlement to service connection for dementia is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a scar on the neck is denied.

Entitlement to service connection for residuals of a tonsillectomy is denied.

REMAND

The Veteran claims that he has a low back disorder, to include arthritis, due to his active service, including due to carrying a backpack with a 52-pound radio in the mountains of Italy during World War II.

By way of background, the Veteran's service treatment records are silent as to any back treatments or complaints in service.  Post-service, his VA treatment records show that he was diagnosed with low back pain in August 2008 (Bay Pines), a December 2009 record (Bay Pines) notes the Veteran reported chronic low back pain and hip pain and that arthritis was diagnosed, albeit not entirely clear if low back arthritis was the intended diagnosis, an August 2010 record (Big Spring) shows chronic arthritis was diagnosed with a notation that x-rays for the lumbar spine were advised but deferred by the Veteran, an October 2010 record (Sheridan) noted kyphosis was present, and subsequent VA treatment records show he has been followed for osteoarthritis (see, e.g., October 2014 Big Spring).

In October 2014, the Board remanded the claim so that the Veteran could be afforded a VA examination.  Subsequently, a February 2015 VA examination was performed.  The VA examiner opined that the Veteran had no thoracolumbar spine disorder, but noted that no diagnostic studies, such as x-rays, had been performed.

As shown above, however, the Veteran has been followed for low back pain at VA medical centers, and it is not entirely clear whether his diagnosed arthritis and osteoarthritis relate to his reports of low back pain.  Therefore, this matter should be remanded to afford the Veteran a new VA examination, including an x-ray of the lumbar spine, to ascertain whether the Veteran has a current low back disorder, and if so, whether it is related to his active service, including carrying his heavy pack in the mountains in Italy during World War II.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination with an appropriate physician to determine the current nature and the etiology of his claimed low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Note that an x-ray must be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any current low back disorder had its onset in service, or is otherwise related to service, including the Veteran's reported history of carrying a heavy back pack in Italy in World War II.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Then, readjudicate the claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


